This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-1523

                                     State of Minnesota,
                                        Respondent,

                                             vs.

                                    Daniel Joel Spiegel,
                                        Appellant.

                                  Filed August 8, 2016
                                 Reversed and remanded
                                      Reyes, Judge

                              Hennepin County District Court
                                  File No. 27CR143179

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Elizabeth R. Johnston, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Paul Engh, Minneapolis, Minnesota (for appellant)

         Considered and decided by Reyes, Presiding Judge; Schellhas, Judge; and Jesson,

Judge.

                         UNPUBLISHED OPINION

REYES, Judge

         On appeal from his convictions of second-degree assault with a dangerous weapon

and terroristic threats, appellant argues that the district court committed reversible error
by excluding evidence of a prior false allegation made by the complainant and that the

ruling deprived him of his right to present a complete defense. We reverse and remand.

                                          FACTS

       On December 20, 2013, a motorist, D.B., called 911 and reported that appellant,

Daniel J. Spiegel, while in his SUV, pointed a gun at D.B. in a grocery-store parking lot

in Minnetonka. Minnetonka police officers were dispatched and pulled appellant over

after catching up to him. Appellant was called out of his SUV and, after explaining that

he had a proper and current permit to carry, officers found a handgun in an anti-snag

holster in appellant’s pocket and another gun in the SUV. The police determined that

appellant had a carry permit in his wallet. Appellant’s girlfriend, who was in the

passenger seat, was also removed from the SUV. While appellant was stopped, D.B.

identified appellant as the person who had pointed the gun at him. The police arrested

appellant and told him it was for “a gun-pointing incident,” to which appellant responded

that he knew “not to do that” and that the gun was never taken out of the holster. In a

later interview with police, in response to police questioning him about the incident, D.B.

stated, “I’ve never had that happen before so I was in complete shock so yeah.”

       Appellant was charged with second-degree assault with a dangerous weapon and

terroristic threats. Before trial, appellant moved to admit evidence of a 2001 incident

where, according to the police report, D.B. reported to police that “a handgun may have

been displayed by” a couple, K.P. and his then-girlfriend T.N., during an altercation in

the parking lot of a bar in Blaine. In his offer of proof, appellant submitted the police




                                              2
report and a statement from T.N.1 In T.N.’s statement, she denied D.B.’s allegation and

stated that the couple was told by the officers that D.B. reported that K.P. had “pulled” a

handgun. After investigating, including searching the couple and their house, officers

determined that the couple did not have and had not displayed a gun.

       An omnibus hearing was held, and the district court concluded that evidence of the

2001 incident was inadmissible under Minn. R. Evid. 608(b), 404(b), 404(a)(2), 405(b),

Minn. Stat. § 609.347, subd. 3(a) (2012), and State v. Goldenstein, 505 N.W.2d 332, 340

(Minn. App. 1993), review denied (Minn. Oct. 19, 1993). Upon reconsideration, the

district court concluded that D.B.’s 2001 statement to the police, that a handgun may

have been displayed, was admissible for impeachment purposes only pursuant to Minn.

R. Evid. 613.

       At trial, D.B. and appellant presented conflicting testimony as to what occurred in

the store parking lot on December 20, 2013. D.B. testified that, as he was stopped at a

stop sign in the parking lot, appellant yelled at him because “he wasn’t happy with the

way [D.B.] was driving.” When D.B. parked his car, appellant pulled up next to his

passenger side, pointed a gun at him, and then drove away.

       Conversely, appellant testified that, because D.B. was driving at “quite a clip of

speed” in the parking lot, he rolled down his window and told D.B. to slow down and that

he “almost killed [a] pedestrian and t-boned [him and his girlfriend].” D.B. replied, “You

idiot, I stopped.” He then said “F you,” gave appellant the finger, and drove off. When


1
  Appellant states in his brief that he also submitted a statement from K.P.; however, that
statement was not included in the record on appeal.

                                             3
appellant was looking for D.B.’s car to get his license-plate number, D.B. started driving

towards him, and appellant drove away. Appellant was driving to the police station to

report the incident when police pulled him over. Appellant’s girlfriend testified

consistent with appellant’s testimony.

       D.B. also testified that, before trial began, he reviewed the 2001 police report with

the prosecutor. He testified that he did not remember the incident because he had “drank

a lot” that night. After a four-day trial, the jury found appellant guilty of both

charges. Appellant received a stay of imposition on the second-degree assault conviction,

was placed on probation for three years, and was ordered to serve thirty days on home

detention or electronic monitoring. This appeal follows.

                                      DECISION

       Appellant argues that the district court committed reversible error by excluding

evidence of the 2001 incident and that the ruling deprived him of his right to present a

complete defense. We agree.

       “A defendant has the constitutional right to present a complete defense.” State v.

Atkinson, 774 N.W.2d 584, 589 (Minn. 2009). But this right is not unrestricted. Id. In

exercising the right to present a complete defense, the defendant must comply with

evidentiary rules “designed to ensure both fairness and reliability in the ascertainment of

guilt and innocence.” State v. Richardson, 670 N.W.2d 267, 277 (Minn. 2003) (quotation

omitted). We defer to a district court’s evidentiary rulings and will not overturn them

absent a clear abuse of discretion. State v. Cram, 718 N.W.2d 898, 903-04 (Minn.

2006). A district court abuses its discretion when it acts “arbitrarily, capriciously, or


                                              4
contrary to legal usage.” See State v. Profit, 591 N.W.2d 451, 464 n.3 (Minn. 1999)

(quotation omitted). When an abuse of discretion exists, “the decision will not be

reversed if it is found to be harmless beyond a reasonable doubt. Any error in the

exclusion of evidence is harmless if the verdict actually rendered was surely

unattributable to the error.” Cram, 718 N.W.2d at 904 (quotations omitted).

       In Goldenstein, a case involving allegations of sexual abuse of minor children, this

court stated that it found “persuasive the rule of law established in several foreign

jurisdictions whereby evidence of prior false accusations is admissible both to attack the

credibility of the complainant and as substantive evidence tending to prove that the

instant offense did not occur” and the foreign courts’ reasoning that “the evidentiary rule

preventing evidence of specific acts of untruthfulness must yield to the defendant’s right

of confrontation and the right to prevent a full defense.” 505 N.W.2d at 340. We

reasoned that, where a case rests heavily on the veracity of the allegation of the alleged

victim, prior false reports by the alleged victim may be considered “critical” to the

defense. Id. We also explained that “the [district] court must first make a threshold

determination outside the presence of the jury that a reasonable probability of falsity

exists” before such evidence may be admitted. Id. We did not define “reasonable

probability of falsity” in Goldenstein, id., nor have we done so in any case thereafter.

However, in the context of determining whether a defendant received ineffective

assistance of counsel, the Minnesota Supreme Court has defined “reasonable probability”

as “a probability sufficient to undermine confidence in the outcome.” Leake v. State, 767

N.W.2d 5, 10 (Minn. 2009) (quotation omitted). We adopt that standard here and further


                                              5
conclude that the burden is upon the proponent to establish that there is a reasonable

probability of falsity. See Goeb v. Tharaldson, 615 N.W.2d 800, 816 (Minn. 2000)

(stating that the proponent of scientific evidence has the burden of establishing its

admissibility by demonstrating the relevant requirements).

       Here, the district court concluded that the “[e]vidence of the 2001 incident . . . is

not admissible pursuant to the holding in Goldenstein” because, “[g]iven the language of

D.B.’s report to police in 2001, [appellant] can never meet his burden of proving that a

reasonable probability of falsity exists.” The district court reasoned that “‘may,’ as it is

used in the police report, is a qualifier of possibility which indicates that D.B. reported to

police that a handgun was possibly displayed.” Therefore, even if there is evidence that

no handgun was actually involved, “there is not a reasonable probability that D.B.’s

report that a handgun ‘may have been displayed’ was false.”

       We conclude that appellant met his burden of proving that there was a “reasonable

probability” that D.B.’s 2001 allegation was false. See Goldenstein, 505 N.W.2d at 340.

While the police report indicates that a gun “may” have been displayed, the record also

indicates that D.B.’s accusation was less equivocal. In her statement, T.N. states that the

police told the couple that D.B. told officers that K.P. had “pulled” a handgun on D.B. In

addition, the record shows that the couple denied the allegation that they had a handgun

on the night of the altercation with D.B., which the police investigation confirmed.

Based on this record, appellant presented sufficient evidence to undermine our

confidence in the truth of D.B.’s 2001 allegation. See Leake, 767 N.W.2d at 10.




                                              6
Therefore, the district court abused its discretion by excluding evidence of the 2001

incident.

       Further, we cannot conclude that the exclusion of this evidence was harmless

beyond a reasonable doubt. See Cram, 718 N.W.2d at 904. First, the two incidents were

strikingly similar. In both instances, D.B. got into an altercation with a couple, D.B. later

told police that the boyfriend had displayed a gun during the altercation, and the couple

denied that the boyfriend had done so. Second, respondent’s case rested heavily on the

veracity of D.B.’s allegation. See Goldenstein, 505 N.W.2d at 340. At trial, D.B. and

appellant and his girlfriend presented conflicting testimony as to whether appellant had

pointed a gun at D.B. Although the 2001 incident was introduced on cross-examination

of D.B. for impeachment purposes, the incident was not fully explored because D.B.

claimed he did not remember what had happened that night because he had been

drinking. If admitted, the jury could have relied on the evidence of the 2001 incident as

substantive evidence to prove that D.B.’s report in this case was false. See id. Therefore,

we reverse and remand for a new trial.

       Reversed and remanded.




                                              7